AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT C UR                                   JAN 2 5 2019
                                               SOUTHERN DISTRICT OF CALIFORNI

                     United States of America
                                v.
                                                                           Case Number: 3:18CR5274-MD
                     MIGUEL VIDAL ALFARO
                                                                           D Rebecca Fish
                                                                           Defendant's Attorney


REGISTRATION NO. 73043298

THE DEFENDANT:
 lZl pleaded guilty to count(s) I of Superseding Misdemeanor Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                Count Number(s)
 8:1325                           UNLAWFUL ENTRY BY ALIEN (Misdemeanor)                            ls


 D The defendant has been found not guilty on count(s)
                                                                         ~~~~~~~~~~~~~~~~~~~




 IX] Count(s) Underlying Felony Information                                dismissed on the motion of the United States.


                                           IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                        TIME SERVED



 lZl Assessment: $10 REMITTED
 lZl Fine: NONE
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                                                              January 24, 2019
